DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 08, 2022, amended claims 7 and 11 are entered.  Claims 9, 10 and 12 are cancelled by this amendment.
Response to Arguments
Applicant's arguments, filed December 08, 2022, with respect to claim 11, have been fully considered but they are not persuasive.
“It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility.” MPEP 2106 II.  “The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s).” MPEP 2106.04(d)(2).  As amended, independent claim 11 attempts to partially incorporate the assessment (the abstract idea). The claim does not incorporate the entire assessment, including the steps recited after “the method further comprising.”  
Furthermore, merely determining an exercise menu without displaying to the user/clinician is abstract.  There is no practical application of the claimed “determining an exercise menu” without a claimed display of displaying step.  
The broadest reasonable interpretation of independent claim 11 does not encompass a practical application of the entire abstract idea for treatment or prophylaxis.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 11 is within at least one of the four categories.
Independent claim 11 recites:
assessing with a processor, the muscle tone of the client based on a position of a prescribed body site of the client, an inclination of the prescribed body site of the client, and/or positional relationships among a plurality of prescribed body sites in the captured image; and 
assessing with a processor, whether the muscle tone of the prescribed body site of the client is in a tensed hypertonic state or in a relaxed hypotonic state, and
determining an exercise menu suitable for the client to perform and reduce probability of causing damages or general malaise to the muscle of the client based on a result of the assessment,
assessing with a processor, the muscle tone of the client located between a first prescribed body site and a second prescribed body site is in the tensed hypertonic state, 
when a distance between a first prescribed point of the first prescribed body site or a second prescribed point of the second prescribed body site and a prescribed reference point on a connecting line connecting the first prescribed body site and the second prescribed body site is shorter than a distance in a case where positions and inclinations of each of the first and the second prescribed body sites are normal, or 
when an acute angle formed between the connecting line and a first centroidal line of the first prescribed body site or a second centroidal line of the second prescribed body site is smaller than an acute angle in a case where positions and inclinations of each of the first and the second prescribed body sites are normal; and 
assessing with a processor, the muscle tone of the client located between the first prescribed body site and the second prescribed body site is in the relaxed hypotonic state, 
when the distance between the first prescribed point of the first prescribed body site or the second prescribed point of the second prescribed body site and the prescribed reference point on the connecting line connecting the first prescribed body site and the second prescribed body site is longer than the distance in a case where positions and inclinations of each of the first and the second prescribed body sites are normal, or
when the acute angle formed between the connecting line and the first centroidal line of the first prescribed body site or the second centroidal line of the second prescribed body site is larger than the acute angle in the case where positions and inclinations of each of first and second prescribed body sites are normal.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
In light of the specification at [0080], the claims encompass assessing muscle tone by comparing an angle with a threshold.
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed step of assessing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a physical therapist can perform the claimed step of assessing by viewing the patient’s angle of the neck with respect to the back.  The physical therapist can then assess muscle tone based on the severity of the angle.  The physical therapist can then suggest exercises to correct the deficiency in posture.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for assessing merely invoke a computer as a tool.
The data-gathering step (capturing) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for assessing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to assess muscle tone. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for assessing. The claims do not apply the obtained assessment to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: processor, camera, display and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; 
Applicant’s specification (para [0024] and Fig. 1) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. assessing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature of record in the application.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: “… the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.” MPEP 2106.04(d)(2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791